     Case 2:19-cv-00761-GMN-DJA Document 21 Filed 01/29/20 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorney for Plaintiff Deutsche Bank National Trust Company, As Trustee For The Holders Of
 6   The GSAA Home Equity Trust 2005-8, Asset-Backed Certificates, Series 2005-8

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
 9   DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:19-cv-00761-GMN-DJA
     COMPANY, AS TRUSTEE FOR THE
10   HOLDERS OF THE GSAA HOME EQUITY                   NOTICE OF DISASSOCIATION AND
     TRUST 2005-8, ASSET-BACKED                        WITHDRAWAL OF COUNSEL
11   CERTIFICATES, SERIES 2005-8,
12
                    Plaintiff,
13
            vs.
14
     COMMONWEALTH LAND TITLE
15   INSURANCE COMPANY,
16                        Defendant.
17
18         Plaintiff Deutsche Bank National Trust Company, As Trustee For The Holders Of The

19   GSAA Home Equity Trust 2005-8, Asset-Backed Certificates, Series 2005-8 (hereinafter
20   referred to as “Deutsche Bank”), by and through its attorney of record of the law firm of Wright,
21
     Finlay & Zak, LLP, hereby gives notice that Matthew S. Carter, Esq. is no longer an attorney
22
     ///
23
24
     ///
25
26   ///
27
28   ///




                                                Page 1 of 2
     Case 2:19-cv-00761-GMN-DJA Document 21 Filed 01/29/20 Page 2 of 2



     associated with Wright, Finlay & Zak, LLP. Wright Finlay & Zak, LLP will continue to
 1
 2   represent Deutsche Bank and requests that Lindsay D. Robbins, Esq. receive all future notices.

 3          DATED this 29th day of January, 2020.
 4                                                      WRIGHT, FINLAY & ZAK, LLP
 5
                                                        /s/ Lindsay D. Robbins, Esq.
 6                                                      Lindsay D. Robbins, Esq.
                                                        Nevada Bar No. 13474
 7
                                                        7785 W. Sahara Ave., Suite 200
 8                                                      Las Vegas, NV 89117
                                                        Attorney for Plaintiff Deutsche Bank
 9                                                      National Trust Company, As Trustee For The
                                                        Holders Of The GSAA Home Equity Trust
10
                                                        2005-8, Asset-Backed Certificates, Series
11                                                      2005-8

12
13
                                     CERTIFICATE OF SERVICE
14
            Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the
15
16   29th day of January, 2020, a true and correct copy of this NOTICE OF DISASSOCIATION

17   AND WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-
18   filing electronic system to the attorney(s) associated with this case and/or served by depositing a
19
     true copy of same in the United States Mail, at Las Vegas, Nevada, addressed as follows:
20
21          EARLY SULLIVAN WRIGHT GIZER & MCRAE LLP
22          Email: ksinclair@earlysullivan.com
            Email: slau@earlysullivan.com
23
24                                         /s/ Faith Harris
25                                         An Employee of WRIGHT, FINLAY & ZAK, LLP

26
          IT IS SO ORDERED.
27
28        DATED: January 31, 2020.
                                      ________________________________
                                      Daniel J. Albregts
                                      United States Magistrate Judge
                                                 Page 2 of 2
